RILEY, J.
(concurring specially). The facts are correctly stated in the opinion herein.
The proceedings before respondent Jarrett are for injunction, and are purely equitable in nature.
As a general rule, courts of equity are without jurisdiction to enforce purely political rights. 28 Am. Jur. 267, sec. 72. That rule is applicable in Oklahoma. City Council of City of McAlester v. Milwee, 31 Okla. 620, 122 P. 173, 40 L.R.A., N.S., 576; State ex rel. Cameron v. Jones, 165 Okla. 193, 25 P. 2d 648.
This rule is particularly applicable in all 'questions involving the regularity of party- organizations and in matters-involving nominations of party candidates where the nominations are held, under rules and regulations promul*389gated by the party organization and are not governed by any statutory proceedings. 18 Ana. Jur. 273, sec. 143.
But this does not mean that a statutory political right may be violated or denied with impunity. These political rights of a citizen are as sacred as are his rights to personal liberty and property, yet he must go into a court of law for redress when such rights are invaded or he is deprived of them. 28 Am. Jur. 267.
Section 5, art. 3 of the Constitution provides that the Legislature shall enact laws providing for a mandatory primary system which shall provide for the nomination of all candidates in all elections for state, district, county, and municipal officers for all political parties, including United States Senator, with the further provision that such primary system shall not preclude the right of the people to place on the ballot, by petition, any nonpartisan candidate. The Legislature has enacted a primary election system as required.
The general rule is that a compulsory primary election law forms a part of the general election laws of the state and if such intent is expressed, candidates for major political parties can only be officially nominated and have their names printed upon the general election ballots by procuring their nomination in the manner provided by such primary election law. 18 Am. Jur. 278, 279, sec. 149.
The necessary effect of a primary election law is to give an official character to a primary nominee. Although not a public officer, the law gives such nominee a certain and definite standing and endows him with at least one valuable privilege or right which he may enforce, namely, the right to have his name printed on the official ballot. Until the time of the election, he is guaranteed, and in fact holds, a recognized legal position. 18 Am. Jur. 285, sec. 157.
In this case, had the county election board denied Celestia Robinett’s notification and declaration after she had shown the proper qualifications or eligibility, she would have had the legal remedy by mandamus. She would have had the same remedy had the Board stricken her name as a candidate. Love v. State Election Board, 197 Okla. 157, 170 P. 2d 193; Brown v. State Election Board, 197 Okla. 169, 170 P. 2d 200; Love v. State Election Board, 197 Okla. 165, 170 P. 2d 191.
Ira E. Bugg has the same remedy by proper proceedings in mandamus, but it is not an equitable remedy which may be enforced by injunction. Whether that right be a statutory nominee of the Democratic party in the general election or merely the right to have his name go on the ballot along with that of relator, Celestia Robinett, in the primary election to be held July 6, 1948, that right grows out of or rests upon the provisions of the primary election laws and is therefore a “legal” right which may be enforced by proper action in mandamus, as above pointed out, but not in equity by injunction. Therefore the district court is without jurisdiction to determine the rights of the parties in an injunction proceeding.
The principles of law involved may be summarized as follows:
1. The general rule is that court of equity are without jurisdiction to enforce purely political rights, but this does not mean that a statutory political right may be violated or denied with impunity.
2. A mandatory or compulsory primary election law forms a part of the general election laws of the state.
3. The necessary effect of a primary election law is to give an official character to the primary nominee.
4. The primary election law creates or gives certain legal rights to persons seeking nominations thereunder. Such rights are to be enforced or protected as against state or county election *390boards by the legal remedy of mandamus and not in equity by injunction.
I concur in the granting of the writ.